Citation Nr: 0837543	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cold injury residuals, 
feet, hands, and lower body. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

On the VA Form 9 received in January 2004, the veteran 
requested a Travel Board hearing.  In February 2005, however, 
the veteran was contacted by the RO and indicated that he 
wanted to withdraw his hearing request.  As such, the 
veteran's hearing request is considered withdrawn and the 
Board will continue with appellate review.  

The Board notes that the March 2007 Remand also included the 
issue of entitlement to service connection for fungus 
infection.  This issue was granted in a July 2008 Rating 
Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that the 
veteran has disability which is related to cold weather 
exposure in service.  


CONCLUSION OF LAW

A bilateral foot disability or other disability related to 
cold weather exposure was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that addressed the 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a VCAA letter including this notice was sent to 
the veteran in April 2007.  Any timing error regarding this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  
Additionally, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  The AOJ also 
readjudicated the case by way of a Supplemental Statement of 
the Case in July 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the DD Form 214, 
private medical records and VA medical records.  

The Board notes that the veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and are unavailable for review.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects 
that the RO made requests to obtain the veteran's service 
medical records and clinical records from the National 
Personnel Records Center.  The RO concluded that that the 
veteran's service records were unavailable and the veteran 
was notified that such records were unavailable.  

Additionally, the RO complied with the Board's March 2007 
Remand and requested additional private medical evidence and 
afforded the veteran a VA medical examination in June 2008.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that he has cold injury residuals that 
were caused by cold weather exposure during his service in 
Korea.  The veteran has been diagnosed with bilateral foot 
neuropathy by private and VA physicians.  The Board notes 
that the veteran has not been diagnosed with a disability, 
including cold injury residuals, to his hands or lower body.  
He indicated to the VA examiner in June 2008 that his hands 
and lower body were exposed to cold weather in service, but 
he did not have residuals in those areas.  Therefore, as 
there is no current disability to the veteran's hands or 
lower body, service connection is not warranted for those 
areas.  As such, the Board will only address the veteran's 
bilateral foot neuropathy.  

The veteran submitted his DD214 which indicates he had 
approximately a year and four months of foreign and/or sea 
service.  The veteran also received the National Defense 
Service Medal, the Korean Service Medal, the UN Service 
Medal, and the Good Conduct Medal.  The veteran also reported 
to his private physician and to VA medical personnel that he 
had a history of frostbite in service due to cold weather 
exposure in Korea.   

Since the service medical records are unavailable, the Board 
affords the veteran the benefit of the doubt and acknowledges 
that the veteran was likely exposed to cold weather in 
service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As 
such, the only remaining issue is whether the veteran's 
neuropathy is related to service.  

In a private EMG consultation dated in March 2005, a 
physician opined that the veteran's disability was possibly 
due to the veteran's history of frostbite.  Service 
connection, however, is not warranted based on this opinion 
because the opinion is speculative.  Service connection may 
not be based on speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim).  In this case, the private 
physician could not confirm the etiology of the veteran's 
disability, only that the disability was possibly related to 
frostbite.  This opinion does not have the required degree of 
medical certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Therefore, the Board 
finds that this opinion is speculative and affords it little 
probative value as to the etiology of the veteran's 
disability.  

The June 2008 VA Compensation and Pension Examination, in 
contrast, is not speculative.  The VA examiner reviewed the 
claims file, noted the veteran's history and examined the 
veteran.  The examiner opined that the veteran's bilateral 
foot neuropathy was less likely as not (less than 50 percent 
probability) caused by or a result of cold weather exposure 
in service.  The examiner noted that there was evidence of 
cold weather conditions in Korea.  The examiner reasoned that 
acute symptoms and the natural history of results of 
frostbite were well established.  The examiner found that 
frostbite is not asymptomatic at the time of onset, and the 
veteran did not claim to have symptoms of frostbite in 
service.  The veteran indicated that his numbness began in 
the 1960s, after service.  The examiner explained that the 
prior physician's opinion that the veteran's neuropathy was 
due to frostbite, was based on the veteran's recitation of 
cold weather exposure, without review of historical evidence.  

The veteran told the VA examiner that he did not receive 
treatment for a cold injury in service and does not remember 
having an injury to his feet in Korea other than athlete's 
foot.  The examiner also noted that the veteran had several 
other conditions, besides a cold weather injury, that could 
be the cause of his neuropathy.  These conditions included 
distal vascular disease (age related), thyroid disorder, 
lumbar spine radiculopathy, B12 deficiency and alcohol use.  

As the VA examiner's opinion is not based on speculation, the 
Board affords the opinion great probative weight as it 
pertains to the etiology of the veteran's disability.  As 
there is no other nonspeculative medical evidence of record 
relating the veteran's bilateral foot disability to service, 
service connection is not warranted.  

The Board has considered the veteran's contention that a 
relationship exists between his neuropathy and cold weather 
exposure in service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking 
that disability to a service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In sum, the probative medical evidence shows that the 
veteran's bilateral foot neuropathy is not related to 
service, including cold weather exposure.  As the 
preponderance of the evidence is against the veteran's claim, 
the veteran's claim for service connection for bilateral foot 
neuropathy must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for cold injury residuals, 
feet, hands, and lower body is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


